Undercofler, Justice.
Jimmy K. Bassett filed an application for the writ of habeas corpus against S. Lamont Smith, Warden of the Georgia State Prison. The application alleges that the instructions on alibi given by the trial court to the jury placed an illegal burden on him, were misleading and confusing to the jury, and denied him due process of law as guaranteed by the *589Fourteenth Amendment to the United States Constitution. After hearing evidence, the trial court remanded him to the custody of the respondent. He appeals to this court. Held:
Submitted April 13, 1971
Decided May 6, 1971.
Jimmy K. Bassett, pro se.
Arthur K. Bolton, Attorney General, Harold N. Hill, Jr., Executive Assistant Attorney General, Courtney Wilder Stanton, William R. Childers, Jr., Assistant Attorneys General, for appellee.
This case is controlled by the rulings of this court in Shoemake v. Whitlock, 226 Ga. 771 (177 SE2d 677); Young v. State, 225 Ga. 255, 256 (167 SE2d 586); Chaffin v. State, 225 Ga. 602 (170 SE2d 426); Smith v. Smith, 226 Ga. 748 (177 SE2d 230); Thornton v. State, 226 Ga. 837 (3) (178 SE2d 193); Smith v. Hightower, 227 Ga. 144 (179 SE2d 242); Stynchcombe v. Clements, 227 Ga. 244 (179 SE2d 917); Hart v. Smith, 227 Ga. 357 (180 SE2d 735).

Judgment affirmed.


All the Justices concur.